             Case 7:19-cv-08075-NSR Document 5 Filed 09/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID POSES,
                                                        Case No. 7:19-cv-08075-NSR
                              Plaintiff,
                                                        STIPULATION WAIVING
                       -against-                        SERVICE OF SUMMONS

HEALTH CARE NAVIGATOR LLC, PRVT, INC.,
THE TUNNEY EXPERIENCE MARKETING
COMPANY, LLC, APRICITY RESOURCES, LLC,
and HARRIS SCHWARTZBERG,

                              Defendants.

        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for plaintiff David Poses and defendants Health Care Navigator LLC, PRVT, Inc., The

Tunney Experience Marketing Company, LLC, Apricity Resources, LLC, and Harris

Schwartzberg that:

        1.      Defendants agree to save the expense of serving a summons and complaint in this

case.

        2.      Defendants shall keep all defenses or objections to the lawsuit, the Court’s

jurisdiction, and the venue of the action, but hereby waive any objections to the absence of a

sufficient summons or of service.

        3.      Defendants shall file and serve an answer or a motion under Rule 12 on or before

October 29, 2019, which is 60 days from the date that plaintiff’s request to waive service of a

summons was sent.

        4.      Facsimile and scanned signatures will be treated as originals, and this document

may be submitted to the Court with facsimile and scanned signatures.
         Case 7:19-cv-08075-NSR Document 5 Filed 09/04/19 Page 2 of 2



Dated: September 4, 2019



 By:   ________________________        By:   ________________________
       Gary Trachten                         Michael Arnold
       David N. Saponara                     MINTZ, LEVIN, COHN, FERRIS,
       KUDMAN TRACHTEN ALOE LLP              GLOVSKY AND POPEO, P.C.
       350 Fifth Avenue, 68th Floor          666 Third Avenue
       New York, New York 10118              New York, New York 10017
       Tel: (212) 868-1010                   Tel: (212) 692-6866

       Attorneys for Plaintiff               Attorneys for Defendants




                                      2
